Citation Nr: 1144261	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-19 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for keloids and pruritus on chest, upper back, arms, and flank.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1974 to December 1994.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected keloids and pruritus on chest, upper back, arms, and flank.  The Veteran timely appealed.

In March 2010 and in May 2011, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work, and has not alleged that his service-connected keloids and pruritus on chest, upper back, arms, and flank prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The issue of an increased rating for recurring dyshydrosis of feet has been raised by the record (April 2007 VA examination), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDING OF FACT

The service-connected keloids and pruritus on chest, upper back, arms, and flank have been manifested by raised keloids affecting less than 5 percent of the entire body; and by pruritus affecting greater than 5 percent, but less than 20 percent, of the entire body, and no more than topical therapy with corticosteroids was required.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for keloids and pruritus on chest, upper back, arms, and flank are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7806, 7819 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a November 2006 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.  

In the November 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for a VA examination in connection with the claim on appeal-a report of which is of record and is adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

The Board notes that this case was remanded for an additional examination in May 2011 to clarify the percentage of body affected by his service-connected skin disorders.  Of particular concern to the Board was a May 2010 VA examiner's response with regard to the question of percent of the total body area affected.  Specifically, the examiner responded by noting "[l]ess than 5% keloid area area of pruritis >5%".  The Board determined that this response was unclear as to the percentage of the total body area that is affected by pruritus.  The Veteran subsequent underwent another VA examination in which it was once again noted that less than 5 percent of the Veteran's total body area was affected by keloids, and that the total body area affected by pruritus was greater than 5 percent.  While the Board notes that this statement, in isolation, still fails to specify the precise total body area affected by pruritis, when viewed in context of the remaining clinical findings in the reports of both the May 2010 and July 2011 examination, it appears clear that the total body area affected by pruritis is far less than 20 percent, which provides a sufficient picture of the severity of the disorder to allow the Board to render a decision.  Consequently, the Board finds that there has been substantial compliance with the Board's remand. 

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of keloids and pruritus both during and after service.  Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

Service connection has been established for keloids and pruritus on chest, upper back, arms, and flank-effective January 1, 1995.  The RO assigned a 10 percent disability rating under 38 C.F.R. § 4.118, Diagnostic Codes 7819-7806, pertaining to benign skin neoplasms or dermatitis.  While a hyphenated diagnostic code generally reflects rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO has considered both diagnostic codes, alternatively.  

Pursuant to Diagnostic Code 7819, benign skin neoplasms are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or as impairment of function.  See 38 C.F.R. § 4.118, Diagnostic Code 7819 (2011).  Preliminarily, the Board notes that recent revisions of the criteria for evaluation of scars, effective October 23, 2008, apply only to claims for VA benefits filed on or after that date, and are inapplicable in this appeal.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 (2011)).

Pursuant to Diagnostic Code 7806, a 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during a twelve month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a twelve month period.  The highest rating of 60 percent is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  

VA treatment records, dated in February 2006, reflect multiple keloids on the Veteran's chest, under arms, and on his back and abdomen.  In September 2006, the Veteran's keloids over sternum were noted "to have lessened" with steroid cream.

The report of an April 2007 VA examination reflects three new lesions since the last VA examination nearly a decade earlier-one in the chest, one in the left forearm, and another in the right scapular region.  The examiner noted that the Veteran had tried a topical corticosteroid, without much relief.  Current symptoms included pruritus.  The Veteran reported no skin disease treatment in the past 12 months.

Examination revealed three keloids on the chest: (a) 5.5 inches long, (b) 1x1/4 inches, and (c) 1 centimeter.  The keloid on the forearm was .5 centimeter, and the keloid over the right scapular was 1x1/2 inches.  There were no lesions over the flank area.  The Veteran reporting itching on all lesions.

The Board notes that the examiner erroneously reported that greater than 40 percent of exposed areas (head, face, neck, hands) were affected; when, in fact, keloids were not found on any exposed areas.  The examiner also indicated that less than 5 percent of total body area was affected.

In September 2007, the Veteran was again given a topical corticosteroid to apply liberally twice daily as needed to areas of keloids and feet.   

During a May 2010 VA examination, the examiner noted that the course of the Veteran's condition was progressive; and that current skin symptoms included pruritus and raised keloids.  There were no systemic systems.  Treatment in the past 12 months consisted of a topical corticosteroid.  The examiner noted that the effectiveness of the steroid crème had dwindled, and that pruritus had increased.  Specifically, the keloids affected less than 5 percent of the Veteran's total body area; and the total body area affected by pruritus was greater than 5 percent.  The examiner measured five distinct keloids-all of which were raised about 5 millimeters.  The examiner commented that the Veteran's keloids were increasingly symptomatic.  The Veteran found it harder to focus at work and while awake; his sleep was disturbed.

Following the Board's May 2011 remand, the Veteran underwent a VA examination in July 2011 for purposes of determining the current severity of his keloids and pruritus.  The examiner reviewed the claims file and noted the Veteran's medical history.  The examiner also found that less than 5 percent of the Veteran's total body area was affected by keloids, and that the total body area affected by pruritus was greater than 5 percent.  Measurements of each keloid were as follows:  (a) upper chest, 5.5 by 1.25 inches; (b) right infrascapular/flank, 1.25 by .75 inches; (c) lower chest, 1 by .5 inches; (d) left subpectoral area, 1.5 by .5 inches; and (e) punctuate left forearm, .25 inches.  The examiner noted that all keloids, except forearm lesion, were raised about 8 millimeters.

In this case, the Veteran's service-connected disability has been manifested primarily by objective evidence of pruritus and raised keloids.  Throughout the period on appeal, the Veteran applied a topical corticosteroid daily, which is not systemic therapy.  The overall evidence shows that the disability was manifested by keloids affecting less than 5 percent of the entire body.  Although pruritus was found to be affecting greater than 5 percent of the entire body, as noted, it is clear from the context of these findings that pruritis is affecting far less than 20 percent of total body area.  No exposed areas are affected.  While the July 2011 VA examination report lists additional medications that were for systemic treatment, none of these medications was corticosteroids or immunosuppressive drugs.  Hence, the criteria for a disability rating in excess of 10 percent are not met or nearly approximated.  

The doctrine of reasonable doubt has been considered, but in this case a clear preponderance of the evidence weighs against the claim.  Hence, the benefit-of-doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)

Based on the foregoing, the Board finds that the overall evidence does not reveal that an increased disability rating for keloids and pruritus on chest, upper back, arms, and flank is warranted under either Diagnostic Code 7819 (benign skin neoplasms) or Diagnostic Code 7806 (dermatitis or eczema).  There is no evidence of scars affecting areas of at least 12 square inches; or of disfigurement of the head, face, or neck.  Nor have there been reports of significant functional loss of parts affected.  The Veteran provided statements indicating that the symptomatology associated with the keloids and pruritus on chest, upper back, arms, and flank is severe.  However, the objective clinical findings consistently fail to show that his disability meets the criteria for a higher evaluation, and the Board concludes that those findings outweigh his lay assertions regarding severity.  

The Board also finds no evidence that the Veteran's service-connected keloids and pruritus on chest, upper back, arms, and flank present such an unusual or exceptional disability picture so as to require consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2011).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected keloids and pruritus do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  


ORDER

An increased evaluation for keloids and pruritus on chest, upper back, arms, and flank is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


